PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
catalo 							                                       Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/406,886
Filing Date: 8 May 2019
Appellant(s): ASHER, Elizabeth



__________________
Tawnya Ferbiak Somauroo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 28, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/28/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
As to the first full paragraph of page 11, Appellant argues that one of ordinary skill will understand that a multi-position valve may be those that employ bidirectional switching.  However, Appellant’s disclosure does not refer to a “bidirectionally” (line 5) switching valve, let alone a “bidirectionally” switching valve that will satisfy the requirement of a single inlet (from line 114) and single outlet (to canister 104 or 106) that fills different canisters 104,106 depending on the position of that same single bidirectional switching multi-position valve.  Appellant’s Figure 3 illustrates a drawing of a “valve” that depicts a vertically straight fluid line that extends across (i.e. perpendicular to) a main line 114,112, the vertically straight line having with a plurality of ports 116 (i.e. “X”s) there along, without any further guidance, while the specification calls for the requirement of a single inlet (from line 114) and outlet (to canister 104 or 106) that fills different canisters 104,106 via the valve … and nothing else.  There is no reference to bidirectional switching, and there is no suggestion as to how to construct the internal components (i.e. moving element(s)) of such single valve 108 to provide for the necessary switching to control flows from the inlet 114 to the different canisters 104,106.  None at all.  Consider that the Undersigned cited examples 2 different switching type multi-position valves (i.e. Patents 8,840,852 and 6,012,487 with identically tagged “multi-position” valves), and that neither the ‘852 Patent nor the ‘486 Patent provides a single inlet and single outlet that fill different canisters because those 2 multi-position valves have insufficient internal working components to permit for such.  Appellant did argue that there is an “off the shelf” (second from last paragraph, Pre-Appeal Brief 
	As to the last three paragraphs on the bottom of page 5; claims 1, 12 and 18 recite “a multi-position valve (108)” (claims 1, 12, 18), which relates to the valve 108 illustrated in Figure 3.  However, the valve 108 in Figure 3 was not described in a way as to enable one skilled in the art to make and use such valve in conjunction with its connection to a plurality of canisters 104, 106 and pump 118.  Appellant’s Figure 3 illustrates a drawing of a “valve” that depicts a vertically straight fluid line that extends across (i.e. perpendicular to) a main line 114,112, the vertically straight line having with a plurality of ports 116 (i.e. “X”s) there along, without any further guidance, while the specification calls for the requirement of a single inlet (from line 114) and outlet (to canister 104 or 106) that fills different canisters 104,106 via the valve … and nothing else.  Such is shown immediately below:

    PNG
    media_image2.png
    309
    591
    media_image2.png
    Greyscale

			


	As to the first full paragraph of page 6; the difficulty in the instant application is that the disclosure is devoid of any description as to what the valve 108 is, and thus what valve may operate in conjunction with its connection to a plurality of canisters 104, 106 and pump 118 as claimed.  As such, one of ordinary skill is merely left to speculate as to what structure the vertically straight fluid line and many ports 116 (i.e. “X”s) illustrated as valve 108 might be.  
	As to the first sentence of the last paragraph of page 5; proper disclosure of just one enabling “multi-position valve” consistent with Figure 3 could have satisfied 112(a).  Undersigned did not limit the claimed multi-position valve 108 to meaning only a single seat and single valve as expressly suggested by Appellant’s “must” (line 4, page 6) allegation.  There was no error in considering such valve as a possibility, especially as Appellant has not provided one useable valve 108.  Again, any one enabling “multi-position valve” consistent with Figure 3 would have satisfied 112(a).   
	As to the last three paragraphs of page 6 (and continuing on to the third paragraph of page 7); the Undersigned has not imported claim limitations into the claimed “multi-position valve”.  The Undersigned has considered the claimed “multi-position valve” in light of Figure 3 and the specification, recognized that neither the specification nor drawings will provide for one valve that will operate with the claimed apparatus/method, and then proceeded to consider what one of ordinary skill might do with the content.  Such naturally suggested consideration as to whether a simple 2-position valve might be consistent with Figure 3, and provide for enabling claims.  Regrettably, such did not.

	As to the last paragraph of page 8; the valve 108 of Figure 3 does not teach a multi-position valve that will enable any one of claims 1, 12 and 18.  Even if seems Figure 3 strictly a “schematic”, the record still lacks a valve that would satisfy, and this despite Appellant stating that such may be had from either “a parts catalog” (line 11, page 14) or procured and used from “Off the shelf’ (first full paragraph, page 12 of Arguments filed 6/29/21.  
	As to the first full paragraph of page 9; Undersigned is not over limiting the claimed “multi-position valve”.  Undersigned is merely expressing that the claimed apparatus/method is not enabling 
	As to lines 7-12 of page 10; Undersigned is not over limiting the claimed “multi-position valve”.  Undersigned is merely expressing that the claimed apparatus/method is not enabling because the claims contain subject matter (i.e. multi-position valve) which was not described in the specification in such a way as to enable one skilled in the art to make and use the invention.  
	As to the last full paragraph of page 10; Undersigned is not over limiting the claimed “multi-position valve”.  Undersigned is merely expressing that the claimed apparatus/method is not enabling because the claims contain subject matter (i.e. multi-position valve) was not described in the specification in such a way as to enable one skilled in the art to make and use the invention.  
	As to the first full paragraph of page 11, Appellant argues that one of ordinary skill will understand that a multi-position valve may be those that employ bidirectional switching.  However, neither Figure 3 nor the written specification provides a teaching of a “bidirectionally” (line 5) switching valve, let alone a “bidirectionally” switching valve that will satisfy the requirement of a single inlet 114 and single outlet 112 whose fluid fills different canisters 104,106 depending on different positions of that same single bidirectional switching multi-position valve 108.  Appellant’s Figure 3 provides some structure (straight vertical fluid line, with ports 116 (i.e. “X”s) without any further guidance, while the specification calls for the requirement of a single inlet 114 and single outlet 112 whose fluid fills different canisters 104,106 … and nothing else.  There is no reference to bidirectional switching, and insufficient internal working components to permit for such.  (Note that such valves do not employ a straight vertical fluid line, and thus Figure 3 was in fact treated as being schematic in nature as argued)  As expressed on page 4 of the Final Office action, the instant application does not provide any working examples, and does not suggest where one may turn to obtain such a bidirectional valve.  As such, there is no suggestion as to how to make a single multi-position valve that is both bidirectionally switching and provides for internal components that will actually allow for such.  
	As to the last paragraph of page 11; each of independent claims 1 (lines 4-6), 12 (lines 3-5) and 18 (lines 3-5) call for a multi-position valve comprising an outlet, an inlet fluidly connected to a plurality of ports, each respective port fluidly connected to a canister of the plurality of air canisters; but the disclosure does not provide any manner of producing/providing/making such a valve.  The disclosure does not provide any teaching of a “bidirectionally” type switching multi-position valve, or any other type valve that would satisfy the requirement of the claimed valve.  The application provides no teaching of any known valve at all that would satisfy the requirements of the claimed valve.  (Note: Again, Appellant’s Representative did expressly state that there “are variety of multi-position valves that may be procured and used off the shelf” (italics added, second from last paragraph, Pre-Appeal Brief Request filed 8/5/21) that would satisfy the requirements of the claimed valve, but not a single one has been offered by the Representative, such allegation having similarly being repeated by Appellant’s “parts catalog” statement on lines 9-13 of page 14 of Brief)  The Undersigned considered the provided (1) problematic drawing of Figure 3, (2) claimed limitation “multi-position valve” and (3) limitation that different internal components); determined that there was no example of such, or suggestion as to where one might turn to find a usable valve 108; and finally concluded lack of such with recognition of Appellant’s lack of providing a reference of just one of the argued “variety” from “off the shelf’ that the Representative referred to.     
	As to the last full sentence of page 12; there was insufficient “direction and guidance” in the specification and Figure 3.
	As to the first paragraph of page 12; the point in issue relates to a mechanical valve, and there is not one of record that will permit for using the claimed invention.  As the valve is mechanical, such would hardly appear to suggest a need for strict experimentation, as relatively moving elements are imaginable/understood without experimenting.  In that sense, the level of predictability is higher.  Still, there is no disclosure as to how to make a valve that will satisfy valve 108.  In effect, custom parts simply require good initial disclosure.  To date, there is inadequate disclosure on what such valve 108 might be. There is not one valve of record that will suffice for using the claimed invention.       
	As to the first, second and third full paragraphs of page 13; the second full paragraph of page 4 of the Final Office action relates to Wands, and is also relates to the “bidirectionally” type switching valve.
	As to the forth full paragraph of page 13; such has been acknowledged.
	As to the fifth full paragraph of page 13; the entire prosecution (let along the originally filed application) lacks a “single embodiment” of a valve 108 that will satisfy the valve in the claimed subject matter

	As to the last paragraph of page 14; the drawing of valve 108 in Figure 3 was not originally identified as being schematic, but yet was treated as schematic as such by consideration of a single valve and “multi-position” valves of the 2 patents.  Otherwise, the valve 108 of Figure 3 has the appearance of a custom assembly (vertically straight fluid line that passes through a main line, with ports 116), and custom parts require sufficient disclosures for 112(b).  Such was not provided in the instant application.  Elimination of the specifics of the valve 108 for the substitution of unsupported “parts from a parts catalog” in its place is problematic, especially without adequate disclosure of a particular valve from a catalog with sufficient publication date.  The record lacks any valve that will satisfy the requirement of valve 108, schematic or otherwise.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861                                                                                                                                                                                                        
Conferees:
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        
/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.